172 F.3d 689
99 Cal. Daily Op. Serv. 2445
UNITED STATES of America, Plaintiff-Appellee,v.3814 NW THURMAN STREET, Portland, Oregon, A Tract of RealProperty, Defendant,Gloria Ladum, Claimant-Appellant,andChemical Bank;  Multnomah County, Claimants.
No. 97-35054.
United States Court of Appeals,Ninth Circuit.
April 2, 1999.

Before:  FERNANDEZ, RYMER and TASHIMA, Circuit Judges.ORDER


1
The opinion filed January 5, 1999, 164 F.3d 1191, is amended by adding a new footnote 5 at the end of the second full paragraph, right-hand column, 164 F.3d at 1198, as follows:


2
5.  Our analysis in this Section III.C is necessarily based on the facts in the record before us.  We do not intend for the above factual analysis to serve as findings of fact or as law of the case or to preclude further development of the record on remand to the district court.


3
Former footnote 5 is renumbered as footnote 6.


4
With the above amendments, the government's petition for rehearing is denied.